

116 HR 7982 IH: Promoting United States Hegemony By Attacking China’s Kleptomania Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7982IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Perry introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reject the People’s Republic of China’s claims concerning certain islands and territories in the East and South China Seas.1.Short titleThis Act may be cited as the Promoting United States Hegemony By Attacking China’s Kleptomania Act or the PUSHBACK Act. 2.Rejection of the People’s Republic of China’s claims concerning certain islands and territories in the East and South China Seas(a)Rejection of claimsThe United States hereby rejects the People’s Republic of China’s claims concerning certain islands and territories in the East and South China Seas, to include the following:(1)The Senkaku Islands.(2)The Spratly Islands.(3)Scarborough Shoal.(4)The Paracel Islands.(5)All other disputed islands and territories in the East and South China Seas.(b)Rule of constructionNothing in this section may be construed to—(1)resolve any claims made by any country, except for the People’s Republic of China, prior to the date of the enactment of this section; and(2)impact claims made by the Republic of China concerning islands and territories described in subsection (a).(c)Support for freedom of navigation operationsIt is the policy of the United States to support efforts to increase the number of freedom of navigation operations conducted by the United States Navy with allies of the United States in the East and South China Seas.